DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10, 12, and 14-20 were rejected in Office Action mailed on 10/23/2020.
	Applicant filed a response, amended claim 1-2, 17, and 19-20, canceled claim 3 and added claim 21.
	Claims 1-2 and 4-21 are currently pending in the application, of claims 11 and 13 are withdrawn from consideration.
	The merits of claims 1-2, 4-10, 12, and 14-21 are addressed below.

Claim Rejections - 35 USC § 103 (maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, 12, and 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ose et al. (U.S. Patent 9,399,404) and further in view of Fujiki et al. (U.S. Patent Application Publication 2018/0351159) and Micromeritics (NPL, 20011) and in the alternative, in view of Seino et al. (U.S. Patent Application Publication 2012/0028128).
Regarding claims 1-2 and 21, Ose teaches an all-solid secondary battery (10) (column 4, lines 25-26) (see figure 1), comprising:
a cell comprising a positive electrode active material layer (1) (column 4, lines 25-30; column 10, lines 50-55),
a negative electrode active material layer (3) (column 4, lines 25-30; column 10, lines 50-55) comprising at least one of lithium metal and a lithium metal alloy (column 10, lines 64-65), and
a solid electrolyte layer (2) (column 4, lines 27-28) disposed between the positive electrode active material (1) and the negative electrode active material (3) (as shown in figure 1). 
Ose does not explicitly articulate the particulars of wherein an average pressure applied to opposite sides of the cell in a fully discharged state is greater than 0.5 megapascals and 6.0 megapascals or less, 15wherein a ratio of a standard deviation of a pressure distribution of the pressure applied to the opposite sides of the cell to the average pressure applied to the opposite sides of the cell in the fully discharged state is about 0.35 or less. However, Ose teaches a pressure applied to the battery during discharging and charging ranges from 0.01MPa to 100MPa (column 3, lines 60-67; column 6, lines 1-10) which overlaps the claimed range. In addition, Ose teaches the pressure can be adjusted in order to alleviate stress on the battery and minimize short-circuiting between the positive electrode and the negative electrode (column 3, lines 64-67; column 6, lines 19-24). As such, a skilled artisan could have consider experimenting an average pressure applied to the battery to include the one claimed in order 
Ose does not teach the specifics of a ratio of volume density to true density of the positive electrode active 10material layer is about 0.6 or greater and wherein a ratio of volume density to true density of the solid electrolyte layer is about 0.6 or greater. 
Fujiki, also directed to an all-solid secondary battery (abstract),  teaches an all-solid secondary battery (paragraph [0050]) (see figure 1) comprising a cell having a positive electrode active material (112) (i.e., cathode active material), a negative electrode active material (122) (i.e., anode active material) and a solid electrolyte layer (130) (paragraph [0050]) (see figures 4-7). Further, Fujiki teaches positive electrode active material having a volume density of 2.27g/cc and the solid electrolyte layer having a volume density of 1.56g/cc (paragraph [0128]).  As defined by Micromeritics, volume density (i.e., envelope density) is defined as the density that includes pore spaces within the material particle (page 3-4) and true density (i.e., absolute density) excludes the pores in particles (page 3-4). As such, it is clear that the true density would be less than the volume density as it does not includes the pore spaces. Therefore, anything less than 2.27g/cc for the positive electrode active material and 1.56g/cc for the solid electrolyte is equivalent to the true density and the ratio of volume density to true density for each corresponding material would result in the claimed range. Fujiki teaches the density and interface between the positive electrode active material and solid electrolyte relates to short-circuit prevention (paragraph [0053]) (table 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode active 
Alternatively,  Seino, also directed to an all-solid state lithium battery, teaches a battery having a battery with substantially similar structure as Ose and Fujiki (see figure 1) having a positive electrode active material including a volume density (i.e., tap density) with a range that overlaps Fujiki (i.e., 2.0g/cc to 3.0g/cc) (paragraph [0025]). Seino discloses such density increases the contact area with the solid electrolyte and improves fluidity of the positive electrode active material particles (paragraph [0025]). 
In light of the disclosure by Fujiki and Seino of a relation of the solid electrolyte and positive electrode active material volume density providing short circuit prevention and increased contact area as well as art analogy, it would therefore be obvious to one of ordinary skill in the art to use a positive electrode active material with a volume density between 2.0g/cc to 3.0g/cc in order to increase contact area with the solid electrolyte and improve fluidity of the positive electrode active material. 

    PNG
    media_image1.png
    447
    541
    media_image1.png
    Greyscale

Regarding claim 4,    Ose teaches the positive electrode active material layer comprises a positive electrode active material and a solid electrolyte (column 11, lines 9-16).
Regarding claims 5-6, Ose does not explicitly teaches the positive electrode active material comprises a compound represented by the claimed formula. However, Ose teaches the positive electrode active material can include LiCoO2 (column 10, lines 50-67).
Seino, also directed to an all-solid secondary battery teaches (abstract) teaches the cathode material is represented by the formula LiaNibCocMndMe+σ (paragraph [0010]) and can have a formula of LiCoO2 or the claimed formula (paragraph [0021]-[0023]) (table 1).
In light of the disclosure by Seino of the equivalence and interchangeability of using LiCoO2 as disclosed by Ose, with the claimed formula as disclosed by Seino (paragraph [0021]-[0023]) (table 1) (claim 2-3), it would therefore be obvious to one of ordinary skill in the art to use the claimed positive electrode active material represented by the claimed formula in Ose as the component to be suitable as active material as opposed to LiCoO2, and thereby arrive at the claimed invention. In addition, Seino teaches the positive electrode active material is excellent in safety and output characteristics (paragraph [0011]). As such, a skilled artisan would find obvious to modify the positive electrode active material of Ose to one having the claimed formula as taught by Seino in order to improve safety and output characteristics. 
As to the layered rock-salt-type structure, since Ose material is substantially identical to the one claimed, it is reasonable to expect to have the same characteristics. 
Regarding claim 7-8, Ose teaches the positive electrode active material further comprises a binder such as styrene-butadiene  rubber, polytetrafluoroethylene, poly(vinylidene fluoride) and polyethylene (column 11, lines 48-55). 
Regarding claims 9 and 14, as indicated above, Fujiki teaches positive electrode active material having a volume density of 2.27g/cc and the solid electrolyte layer having a volume density of 1.56g/cc (paragraph [0128]).  As defined by Micromeritics, volume density (i.e., envelope density) is defined as the density that includes pore spaces within the material particle (page 3-4) and true density (i.e., absolute density) excludes the pores in particles (page 3-4). As such, it is clear that the true density would be less than the volume density as it does not includes the pore spaces. Therefore, anything less than 2.27g/cc for the positive electrode active material and 1.56g/cc for the solid electrolyte is equivalent to the true density and the ratio of volume density to true density for each corresponding material would at least be closed to the claimed range. In addition, Fujiki teaches the density and interface between the positive electrode active material and solid electrolyte relates to short-circuit prevention (paragraph [0053]) (table 1). Therefore, unless there is evidence that the claimed ratio of volume density to true density is critical or provide unexpected results, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode active material and solid electrolyte layer of Ose and experiment with different densities to include the ratio as claimed and discover a workable optimum range where short circuit is prevented. 
Regarding claim 10, Ose teaches the negative electrode active material layer is lithium metal layer (i.e., Lithium metal (Li)) (column 10, lines 64-65).
Regarding claim 12, Ose teaches the solid electrolyte layer comprises a sulfide solid electrolyte material (column 11, lines 18-32).
Regarding claims 15-16, Ose does not explicitly teaches the particulars of the thickness of the solid electrolyte layer and the surface area of the cell. Nonetheless, Ose teaches the battery have applicability for different sizes and configurations such as computers, cameras or for power sources for automobiles and electric power storage. As such, scaling up or down the components to form a desired size and space within the structure or to form a desired power would be obvious to a person with ordinary skill in the art absent evidence that the thickness and surface area are critical. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Ose teaches the battery comprises:
a pair of pressure applying members (8) (i.e., confining jigs) disposed at a periphery of each sides of the cell (as shown in figure 1) (column 4, lines 30-35) and configured to apply pressure to the opposite sides of the cell (column 4, lines 30-30),
a plurality of pressure control members (7) (i.e., pressing section) disposed at each pressure application site of the pressure applying members (as shown in figure 1) to control the pressure applied by the pair of pressure applying members (i.e., the pressing section 7 can press the all-solid-state battery 10 through the confining jig 8, based on directions from the pressure control section 6) (column 4, lines 34-43),
wherein a pressure is determined based on a pressure applied by each of the plurality of pressure control member (column 5, lines 35-58). 
Regarding claim 18, Ose teaches the pressure applying members and the pressure control members comprises a metal sheet, which can encompass stainless steel or steel (column 4, lines 30-43). Ose does not explicitly teach the above components being independently stainless steel or steel however, unless a new or unexpected result is produced, 
Regarding claim 19, Ose teaches the battery further comprises a pressuring film (i.e., elastic body) disposed between the pair of pressure applying members (i.e., confining jigs 8 positioned on both ends may be linked by an elastic body) (column 4, lines 43-54). Ose does not explicitly teach the particulars of the pressure applied to each pressure application site is measure by applying pressure to the pressure measuring film. Nonetheless, since the pressure is directed by the pressure control members (7), the pressure is applied through the pressure applying members (8), and the pressuring film is linked to pressure applying members (8) and pressure control members (7) (as indicated above and in claim 17), it is clear the pressure film is linked to the pressure control section (6) which measures the pressure needed to be controlled and applied to the battery (column 4, lines 18-67). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ose et al. (U.S. Patent 9,399,404) in view of Fujiki et al. (U.S. Patent Application Publication 2018/0351159) and Micromeritics (NPL, 2001) and in the alternative, in view of Seino et al. (U.S. Patent Application Publication 2012/0028128) as applied to claim 1 above, and further in view of Fujiki (U.S. Patent Application Publication 2015/0171428).
Regarding claim 20, Ose teaches the all-solid secondary battery as described above in claim 1. 
Ose does not explicitly teaches the particulars of the battery having a capacity retention of greater than 80 percent after 50 cycles of charging and discharging at a temperature of 45°C 
Fujiki (‘1428), also directed to an all solid secondary battery, teaches a battery having a cell comprising a positive electrode active material (paragraph [0051]), a negative electrode active material comprising at least one of lithium metal and a lithium-containing alloy (paragraph [0081]-[0082], and a solid electrolyte layer (paragraphs [0072]-[0073]). Further. Fujiki teaches the battery having a capacity retention of greater than 80 percent after 50 cycles of charging and discharging current of 0.05C (see tables 1-2). While the specifics of the battery conditions are not explicitly articulated (i.e., temperature and voltage), unless there is evidence indicating such voltage and temperature is critical, a skilled artisan can easily discover an optimum workable rage by routine experimentation as the general conditions (i.e., charge and discharge current, battery materials) are disclosed in the prior art. Therefore, in view of the disclosure by Fujiki where the materials of the battery cell are identical as Ose, it would therefore be reasonable to expect that the battery of Ose would also exhibit such characteristics as Fujiki which are the same as the ones recited in the instant claim. In addition, it is noted that while the functionality or properties of the battery cell may be recited, claims must be distinguishable from the prior art in terms of structure rather than the functions or characteristics. Since there is no distinction between the battery components and materials of the prior art and the instant claim battery, the same would be expected to exhibit the recited capacity retention. 
Response to Arguments
Examiner appreciates the corrections made to address informalities to the claims accordingly, the previous objections to claims 2-3, 17 and 19 are withdrawn. 
Applicant argue that the Examiner has failed to establish that the particulars of the ratio of a standard deviation of a pressure distribution of the pressure applied as a result-effective variable. 
Examiner respectfully disagree. First, it is noted that the recitation “wherein an average pressure applied to opposite sides of the cell in a fully discharged state is about 0.5 megapascals to about 6.0 megapascals, and wherein a ratio of a standard deviation of a pressure distribution of the pressure applied to the opposite sides of the cell to the average pressure applied to the opposite sides of the cell in the fully discharged state is about 0.35 or less.” is considered a functional limitation or more suited to a process of battery discharching. As provided in MPEP 2114, while features of an apparatus (i.e., all-solid secondary battery) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim and also address the particulars of applying pressure, the same is considered capable of meeting the functional limitations.
Second, as indicated in the previous office action, Ose teaches during charge and discharge, pressure ranging from 0.01MPa to 100MPa (overlapping the claimed range) is applied to the cell and it can be adjusted to alleviate stress and minimize short-circuiting. Clearly, pressure is a variable that can be controlled or adjusted in order to obtain an effective 
Applicant argue the specifics as recited in claim 1 demonstrate beneficial results of relating to capacity retention. 
Examiner respectfully disagree. As indicated during the interview on 12/14/2020, in order to consider unexpected results, the claim must be commensurate in scope with the specification or the example as alleged. The results as shown in table 1 refers to a battery with a specific configuration and characteristics (i.e., Example 1 – LiNi0.8Co0.5Al0.5O2 as positive electrode active material, Li2S-P2S5 and a specific thickness as solid electrolyte, pressure applying members and pressure control members). It cannot be presumed that the instant properties or beneficial results are suitable to any positive electrode active material, solid electrolyte or any configuration of a battery where pressure is applied. Claim 1 is completely generic to the actual materials of the battery components and moreover, has no features (i.e., pressure applying members and pressure control members) where one can interpret the pressure applied could be something critical. In order to give the unexpected or beneficial 
Applicant argue that Ose fails to teach a plurality of pressing sections disposed at a periphery of each of the confining jigs.
Examiner respectfully disagree. Ose teaches the pressing section is not particularly restricted so long as it has a construction allowing it to press the all-solid secondary battery (column 5, lines 60-67). As such, a skilled artisan can consider having a plurality of pressing sections in order to apply the desired pressure to the battery.
Applicant argue that the proposed combination of the cited references would not have the capacity retention as claimed. 
Examiner respectfully disagree. Similar to above, the capacity retention is a particular characteristic specific to the materials and configuration as shown in table 1 which refers to example 1. Since claim 1 and 20 are completely generic to the actual materials of the battery components and the structural features where pressure is exerted/applied, the prior art is considered to meet such limitations and be expected to have the same capacity retention.  

Pertinent Prior Art

Koetting et al. (U.S. Patent Application Publication 2019/0165345).
Holme (U.S. Patent Application Publication 2016/0104891).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Micromeritics®. Density Analysis. 2001. http://www.micromeritics.com